In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1552V
                                   Filed: September 4, 2019
                                        UNPUBLISHED


    MONICA PORTEE,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                  Injury Related to Vaccine
    HUMAN SERVICES,                                          Administration (SIRVA)

                       Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
      respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On November 21, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury caused in fact
by the influenza vaccination she received on October 8, 2015. Petition at 1, ¶¶ 2, 11.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On September 14, 2018, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation for her shoulder injury. On September 3, 2019,
respondent filed a proffer on award of compensation (“Proffer”) indicating petitioner
should be awarded $115,906.59. Proffer at 1. In the Proffer, respondent represented

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $115,906.59 in the form of a check payable to
petitioner, Monica Portee. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************
                        *
MONICA PORTEE,          *
                        *
     Petitioner,        *
                        *
v.                      *                             No. 16-1552V (ECF)
                        *                             CHIEF SPECIAL MASTER
                        *                             NORA BETH DORSEY
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
     Respondent         *
*************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On September 14, 2018, the Court entered its Ruling on Entitlement, finding petitioner,

Monica Portee, entitled to Vaccine Act compensation. Respondent herein proffers the following

amount(s) of reasonable compensation due petitioner.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum total of $115,906.59, which amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
II.       Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $115,906.59 in the form of a check payable to petitioner,

Monica Portee. 2 Petitioner agrees.

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                CATHARINE E. REEVES
                                                Deputy Director
                                                Torts Branch, Civil Division

                                                GABRIELLE M. FIELDING
                                                Assistant Director
                                                Torts Branch, Civil Division

                                                /s/ GLENN A. MACLEOD
                                                GLENN A. MACLEOD
                                                Senior Trial Counsel
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146, Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                Tel.: (202) 616-4122

DATE: September 3, 2019




2
      Petitioner is a competent adult. No guardianship is required.


                                                   2